I am in accord with the views expressed in Veillon v. Lafleur's Estate, 162 La. 214, 110 So. 326; Succession of Guillon,150 La. 587, 91 So. 53 and Succession of Nagan, 150 La. 934,91 So. 303.
Article 2382 of the Civil Code is unambiguous; the right granted is not conditioned upon faithfulness during marriage nor is recovery dependent upon the spouses living together.
Since the statute is clear, its letter should not be disregarded "under the pretext of pursuing its spirit". Article13, Civil Code. The effect of the decision herein is to amend Article 2382 by providing that the marital fourth is not recoverable where the spouses were living apart at the time of the dissolution of the marriage by death unless the sole cause of the separation is attributable to the decedent.
I respectfully dissent. *Page 967